COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 H. B. ELECTRONICS, INC., AND H.B.             §               No. 08-15-00353-CV
 ELECTRONICS,
                                               §                 Appeal from the
                      Appellant,
                                               §                448th District Court
 v.
                                               §             of El Paso County, Texas
 MARIA L. BUENO.
                                               §             (TC# 2012-DCV03302)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 20, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Steven J. Blanco, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 20, 2016.

       IT IS SO ORDERED this 9th day of May, 2016.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.